Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,062,164. Although the claims at issue are not identical, they are not patentably distinct from each other because the immediate claims are broader in interpretation than those of the U.S. Patent.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
The claims are directed to a statutory category (process, machine, manufacture, or composition of matter). The claims employ abstract idea of receiving data, estimating information with respect to that data, and providing a normalized version of the data. The claims lack an inventive concept sufficient to transform the abstract idea into a patent-eligible invention. The claim does not include additional step(s)/element(s) that are sufficient to amount to significantly more than the judicial exception because the recited step(s)/element(s), when considered both individually and as an ordered combination, do not amount to more than the above-identified abstract idea. The additional elements or combination of elements “computer” in the claim taken individually or in combination is not sufficient to amount to significantly more than the judicial exception (abstract idea) itself because the “computer” is recited at a high level of generality as performing generic computer functions routinely used in computer applications. The use of generic computer components does not impose any meaningful limits on the computer implementation of the abstract idea. A claim without significantly additional limitations is not patent eligible.
In the present case, claim 1, 15, and 20 is directed to the abstract idea of receiving data, estimating information with respect to that data, and providing a normalized version of the data. There is no significant step taken and a user could complete this “estimation” and normalize the data using a simple text adjustment feature in any program, such as one of many applications in the well know Adobe Suite.  Using the 101 subject matter eligibility test, the claims pass Step 1 since they are directed to a statutory category (process, machine, manufacture, or composition of matter).  Analyzing under Step 2A, i.e., part 1- Mayo Test, the claims are directed to abstract idea and therefore must be analyzed at Step 2B.  Using Step 2B, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Dependent claim(s) 1-7, 10-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea and are rejected for similar reasons noted above. Each of the claims described a further analysis and calculation which are not considered to be significantly more. Examiner notes, claim 8 is not rejected to as the use of a machine learning model would be considered significantly more. 

Claim(s) 20 is/are directed to a “computer readable medium” claimed in the absence of any underlying medium or other system, but a “computer readable medium” is not a method, machine, manufacture, or composition of matter.  The claim thus falls outside the four statutory categories of 35 U.S.C. 101 and is therefore non-statutory.  If the specification includes written description support, this rejection could be overcome by claiming the invention as being stored in a “non-transitory computer readable medium”; however, see MPEP 2111.05 for a discussion of functional and nonfunctional descriptive material as related to computer readable media.
< Remainder of Page Left Intentionally Blank >
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-11, 14-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [High Performance Text Recognition Using a Hybrid Convolutional-LSTM Implementation], as provided in the IDS.
Claim 1: A computer-implemented method comprising:
(a) receiving a first text line image associated with a first line of text contained within a document image; [D1, [Abstract, page 12, column 1, line 27 - column 2, line 34, page 12, column 2, line 35 - page 13, column 1, line 44 and Fig. 1] D1 teaches a first text line image is received and that this line of text is associated with a document image.

(b) estimating a first text height of the first text line image with a sequence recognizer; and ([D1, [Abstract, page 12, column 2, line 35 - page 13, column 1, line 44 and Fig. 1] D1 teaches a first text height of the first text line image is disclosed ("baseline/x-height estimation"), by a component which is also performing machine learning. This component is regarded as the sequence recognizer (from Fig. 2 of the description as filled, it is clear that the sequence recognizer is a component which performs text height estimation as well as machine learning

(c) normalizing the first text line image based on the first text height. [D1, Abstract, page 12, column 2, line 35- page 13, column 1, line 44 and Fig. 1] D1 teaches the text line is normalized by using the estimated text height (("baseline/x-height estimation")).It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of the system for high performance text recognition in which various implementations were used in order to normalize the text within the text line image. One skilled in the art would have been motivated to modify D1 in this manner in order to utilize the various configurations, for example, in completing the analysis on the entire document rather than just a single line, in order to gather the desired approach of normalization of the text high of the text lines. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1. 
Claim 2: The method of claim 1, further comprising: calculating a first feature of the first text line image, wherein the sequence recognizer estimates the first text height using the first feature. [D1, [Abstract, page 12, column 2, line 35 - page 13, column 1, line 44 and Fig. 1, disclose that a first feature (x-height) is calculated in order to estimate the height of the first text line.

Claim 3: The method of claim 2, further comprising: calculating a second feature of a second text line image associated with a second line of text contained within the document image, wherein the sequence recognizer estimates the first text height using the first feature and the second feature. Claim 3 is rejected for similar reasons as to those described in claim 1. [D1, [Abstract, page 11, column 1, line 1 - column 2 line 27, page 12, column 2, line 35 - page 13, column 1, line 44 and Fig. 1] D1 teaches the processing is performed for entire document pages and it is implicit that the according text line height estimation as well as the normalization is performed for the entire document and thus for a plurality of text line images. Thus a text height for a second text line is also calculated. It is a common feature to consider not only single text lines but a plurality of text lines, since the different text lines within a document have commonly related characteristics.

Claim 4: The method of claim 2, wherein the first feature includes a feature chosen from the group consisting of a sum of pixels at a plurality of vertical positions within the first text line image, a gradient of the sum of pixels at a plurality of vertical positions within the first text line image, a statistical moment of a gray value distribution at a plurality of vertical positions of the first text line image, and combinations thereof. [D1, [Abstract, page 12, column 2, line 35 - page 13, column 1, line 44 and Fig. 1] teaches the feature is a group of pixels at a plurality of the vertical positions of the first text line (it is implicit that in order to measure the x-height, a sum of pixels in a plurality of vertical positions must be measured).

Claim 5: The method of claim 3, wherein the second feature includes a second text height of the second text line image. [D1, [Abstract, page 11, column 1, line 1 - column 2 line 27, page 12, column 2, line 35 - page 13, column 1, line 44 and Fig. 1] D1 teaches the processing is performed for entire document pages and it is implicit that the according text line height estimation as well as the normalization is performed for the entire document and thus for a plurality of text line images. Thus a text height for a second text line is also calculated.

Claim 6: The method of claim 1, further comprising: calculating a third feature of a plurality of text line images associated with a plurality of lines of text contained within the document image, wherein the sequence recognizer estimates the first text height using the third feature. [D1, [Abstract, page 11, column 1, line 1 - column 2 line 27, page 12, column 2, line 35 - page 13, column 1, line 44 and Fig. 1] D1 teaches the processing is performed for entire document pages and it is implicit that the according text line height estimation as well as the normalization is performed for the entire document and thus for a plurality of text line images. Thus a text height for a second text line is also calculated. Further, an illustration of geometric text line normalization: (a) input text line, (b) baseline/x-height estimation, (c) centerline, (d) geometrically normalized line, obtained by straightening out the centerline. There are at least 3 features calculated with respect to height.

Claim 7: The method of claim 6, wherein the third feature is a text height of a majority of the plurality of text line images. [D1, [Figure 1 and Page 13]] D1 teaches the calculation of the centerline of the image text.

Claim 8: The method of claim 1, wherein the sequence recognizer estimates the first text height with a machine learning model selected from the group consisting of a recurrent neural network, a convolutional neural network, a conditional random field model, a Markov model, and combinations thereof. [D1, Abstract] D1 teaches the recurring neural network at least.

Claim 10: The method of claim 1, further comprising: estimating one or both of an upper bound and a lower bound of the first text height, wherein estimating one or both of the upper bound and the lower bound further comprises predicting a probability that each of a plurality of vertical positions of the first text line image is the upper bound and/or the lower bound. [D1, Abstract, page 11, column 1, line 1 - column 2 line 27, page 12, column 2, line 35 - page 13, column 1, line 44 and Fig. 1] D1 teaches the processing is performed for entire document pages and it is implicit that the according text line height estimation as well as the normalization is performed for the entire document and thus for a plurality of text line images.

Claim 11: The method of claim 1, wherein the first text height includes one or more height measures chosen from the group consisting of a lowercase text height measure and a capital text height measure, and combinations thereof, wherein the lowercase text height measure is a measure of a height of one or more lowercase letters in the text, and wherein the capital text height measure is a measure of a height of one or more capital letters in the text. [D1, [Abstract, Page 13, Lines 4-9]] D1 teaches the lowercase letter m is different in features, such as the height of the line f text, than that of its corresponding upper case character. Thus, as described in claim 1, the measurement is representative of each characters specific height with respect to its case sensitive.

Claim 14: The method of claim 1, further comprising repeating (a)-(c) on a plurality of text line images associated with the document image. [D1, Abstract, page 11, column 1, line 1 - column 2 line 27, page 12, column 2, line 35 - page 13, column 1, line 44 and Fig. 1] D1 teaches the processing is performed for entire document pages and it is implicit that the according text line height estimation as well as the normalization is performed for the entire document and thus for a plurality of text line images and the repetition of (a)-(c).

Claim 15: A system comprising: a processor; and a memory storing instructions which, when executed by the processor, cause the processor to: (a) receive a first text line image associated with a first line of text contained within a document image; (b) estimate a first text height of the first text line image with a sequence recognizer; and (c) normalize the first text line image based on the first text height. Claim 15 is rejected for similar reasons as to those described in claim 1.

Claim 16: The system of claim 15, wherein the memory contains further instruction which, when executed by the processor, cause the processor to: calculate a first feature of the first text line image; and calculate a second feature of a second text line image associated with a second line of text contained within the document image, wherein the sequence recognizer estimates the first text height using the first feature and the second feature. Claim 17 is rejected for similar reasons as to those described in claim 3.

Claim 17: The system of claim 15, wherein the memory contains further instruction which, when executed by the processor, cause the processor to: calculate a third feature of a plurality of text line images associated with a plurality of lines of text contained within the document image, wherein the sequence recognizer estimates the first text height using the third feature. Claim 17 is rejected for similar reasons as to those described in claim 6.

Claim 20: A computer readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to: (a) receive a first text line image associated with a first line of text contained within a document image; (b) estimate a first text height of the first text line image with a sequence recognizer; and (c) normalize the first text line image based on the line height measure. Claim 20 is rejected for similar reasons as to those described in claim 1.
< Remainder of Page Left Intentionally Blank >
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661